As filed with the Securities and Exchange Commission on August 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22282 Cook & Bynum Funds Trust (Exact name of registrant as specified in charter) 820 Shades Creek Parkway, Suite 2450 Birmingham, AL 35209 (Address of principal executive offices) Mr. J. Dowe Bynum 820 Shades Creek Parkway, Suite 2450 Birmingham, AL 35209 (Name and address of agent for service) 205-994-2815 (Registrant's telephone number, including area code) Date of fiscal year end: September 30 Date of reporting period:June 30, 2012 Item 1. Schedule of Investments. The Cook & Bynum Fund Schedule of Investments June 30, 2012 (Unaudited) Description Shares Value DOMESTIC COMMON STOCKS (53.1%) Diversified Companies (9.7%) Berkshire Hathaway, Inc. - Class B (a) $ General Merchandise Stores (19.9%) Wal-Mart Stores, Inc. Household/Cosmetic Products Manufacturing (4.5%) Procter & Gamble Co. Snack Food Manufacturing (4.6%) Kraft Foods, Inc. - Class A Soft Drink Manufacturing (5.0%) Coca-Cola Co. Software Publishers (9.4%) Microsoft Corp. TOTAL DOMESTIC COMMON STOCKS (Cost $32,384,239) $ FOREIGN COMMON STOCKS (14.1%) Soft Drink Bottling and Distribution (9.9%) Arca Continental SAB de CV $ Supermarkets and Other Grocery Stores (4.2%) Tesco PLC TOTAL FOREIGN COMMON STOCKS (Cost $5,916,344) $ PREFERRED STOCKS (0.0%)(b) Retail (0.0%)(b) Orchard Supply Hardware Stores Corp., Series A (a) $ TOTAL PREFERRED STOCKS (Cost $2,418) $ Description Principal Amount Value SHORT-TERM INVESTMENTS (30.8%) U.S. TREASURY BILLS (30.8%) 0.058%, 07/19/2012 $ $ 0.059%, 07/26/2012 TOTAL SHORT-TERM INVESTMENTS (Cost $23,399,072) $ TOTAL INVESTMENTS (98.0%) (Cost $61,702,073) $ TOTAL CASH INCLUDING FOREIGN CURRENCY (1.4%) TOTAL OTHER ASSETS LESS LIABILITIES (0.6%) NET ASSETS (100.0%) $ (a) Non-income producing security. (b) Amount represents less than 0.005% of net assets Common Abbreviations: PLC - Public Limited Company SAV de CV - Sociedad Anonima Bursatil de Capital Variable is a Spanish Capital Company For Fund compliance purposes, the Fund's industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or ratings group indexes, and/or they may be defined by Fund management. This definition may not apply for purposes of this report, which may combine sub-classifications for reporting ease. Industries are shown as a percent of net assets. The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the table above does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Valuation Measurements The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion on changes in valuation techniques and related inputs, if any, during the period.In addition, these standards require expanded disclosure for each major category of assets.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2012 : Investments in Securities at Value Level 1 Level 2 Level 3 Total Domestic Common Stocks* $ $
